Luke, J.
1. The indictment in this case was not subject to demurrer upon the ground that the indictment charged two separate and distinct offenses in the same count, to wit, the offense of adultery and fornication, and living in a state of adultery. See Heath v. State, 91 Ga. 126 (16 S. E. 667); Lawrence v. State, 10 Ga. App. 786 (74 S. E. 300); Nalley v. State, 11 Ga. App. 15 (74 S. E. 567).
2. The evidence in this case was not sufficient to authorize the defendant’s conviction. The only testimony which would authorize the defendant’s conviction would have shown a violation of section 372 of the Penal Code in a county other than that in which he was being tried. For the reason that the evidence did not authorize the verdict, it was error for the court to overrule the motion for a new trial.

Judgment reversed.


Broyles, C. J., and Bloodworth, J., conctir.

James L. Dowling, for plaintiff in error,

Clifford E. Hay, solicitor-general,